                                                                 JS-6
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                      UNITED STATES DISTRICT COURT
11
                       CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION
12

13
     EXPRESS MOBILE, INC.,                    Case No. CV 19-5155-GW-Ex
14
                 Plaintiff,
15                                            ORDER OF DISMISSAL
           vs.                                WITHOUT PREJUDICE
16

17
     ADVANTAGE AMP, Inc.
18
                 Defendant.
19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
                                          PAGE 1
 1         Pursuant to Fed. R. Civ. P. 41(a), recognizing the Stipulation of Dismissal
 2   filed by plaintiff Express Mobile, Inc. and defendant Advantage AMP, Inc., it is
 3   ordered as follows:
 4         ORDERED that the claims asserted herein by plaintiff Express Mobile, Inc.
 5   against defendant Advantage AMP, Inc. be, and hereby are, dismissed without
 6   prejudice;
 7         ORDERED that the counterclaims and defenses asserted herein by
 8   defendant Advantage AMP, Inc. against plaintiff Express Mobile, Inc. be, and
 9   hereby are, dismissed without prejudice; and
10         ORDERED that the parties shall bear their own attorneys’ fees, expenses,
11   and costs.
12

13   Dated: January 24, 2020
14                                                  The Honorable George H. Wu
                                                    United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER OF DISMISSAL WITHOUT PREJUDICE
                                          PAGE 2
